Title: James Madison to George W. Spotswood, 30 October 1829
From: Madison, James
To: Spotswood, George W.


                        
                            
                                Dr. S.
                            
                            
                                
                                    Richd.
                                
                                Ocr. 30. 1829
                            
                        
                        
                        I have just recd. your letter, stating the report that you had been dismissed from the University and that on
                            acct. of intemperance. The first is known to be untrue, your leaving your situation having been your voluntary act,
                            and I doubt not that the charge of intemperance will be disproved by your conduct in every situation.
                        Mrs. M. unites with me in best wishes, that the residence you have in view may fulfill in every respect, the
                            hopes & expectations of yourself & your amiable family
                        
                            
                                
                            
                        
                    